Bussell, J.
The court did not err in overruling the demurrer to the indictment.
la) Where a timely demand is made by special demurrer, one indicted for simple larceny is entitled to have such a definite and particular description of property alleged to have been stolen as will enable him to *68know the exact transaction in which it is claimed he violated the law; but a description of the property as “one metal church bell” belonging to a named church, is sufficiently definite to withstand a special demurrer which does not itself specify in what respect the description should be more minute.
Decided July 8, 1913.
Indictment for simple larceny; from Miller superior court— Judge Worrill. November 30, 1913.
W. I. Geer, for plaintiff in error. B. T. Castellow, solicitor-general, J. A. Laing, B. B. Arnold, contra.
(6) In an indictment for simple larceny it is not necessary to state the location of the property or the place from which it was taken and carried away, further than to state that it was in the county in which the court had jurisdiction, unless a statement of the location is a descriptive averment essential to the identification of the property alleged to have been stolen.
(c) The words “Morning Star Colored Baptist Church” import a religious association, and such a right to the possession of property suitable for Church purposes as will authorize the ownership of any property used by it which may have been stolen to be laid in such a congregation of persons. Judgment affirmed.